DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 8, 12, and 13 have solid black shading which is not permitted.  See 37 CFR 1.84(m).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 27 and 30 are objected to because of the following informalities:
Claim 27, line 11, recites “to control pneumatic pressure” which should be changed to --to control the pneumatic pressure-- because line 10 already discloses a supplied pneumatic pressure.
Claim 30, line 20, recites “the base member” which is grammatically incorrect and should be changed to --the base member,--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 31, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 discloses a base member, a shaft member, one end of the shaft member, a rotational member, a bearing, an encoder, and a rotational angle of the rotational member which is indefinite because claim 27 already discloses all of those structural elements.  How are the structural elements listed above different in claim 28 than in claim 27?
Claim 31 discloses a base member, a shaft member, one end of the shaft member, a rotational member, a bearing, an encoder, and a rotational angle of the rotational member which is indefinite because claim 27 already discloses all of those 
Claim 33 discloses a base member, a shaft member, one end of the shaft member, a rotational member, and a bearing which is indefinite because claim 27 already discloses all of those structural elements.  How are the structural elements listed above different in claim 33 than in claim 27?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (US 5,000,058) in view of Karlinger (US 2001/0018005 A1).
Regarding claim 24, Andersson et al. discloses a rotational structure comprising:
a base member (1);
a shaft member (6) including one end (7 fixes 1 to 6) fixed to the base member, and extending in an axial direction (along the axial centerline of 6) of the rotational structure; and
a rotational member (2) attached to the shaft member through a bearing (4), and rotatable about the shaft member,
wherein at least one of the base member and the rotational member is provided with a coupling surface (the part of 2 that couples to 3) serving as a plane to couple a 
Andersson et al. does not disclose that the coupling surface is provided with a groove portion having a cross section with an inverted T shape.
Karlinger teaches a rotational member (3) that has a coupling surface (4) that is provided with a groove portion (18) having a cross section with an inverted T shape (see the shape of 18 in Figure 2) for the purpose of providing a connection that provides a simple and rapid direct fitting of one part of a robot to another part (see Paragraph 0006).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling surface of Andersson et al. to be provided with a groove portion having a cross section with an inverted T shape for the purpose of providing a connection that provides a simple and rapid direct fitting of one part of a robot to another part, as taught Karlinger.
Regarding claim 34, Andersson et al. discloses a robot comprising:
the rotational structure of claim 24, the rotational structure serving as a joint structure (see Figure 1).
Allowable Subject Matter
Claims 17-23, 27, 29, 30, and 32 are allowed over the prior art of record.
Claims 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 28, 31, and 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656